TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00754-CV



                                 In re Joseph Patrick Briceño


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              We deny relator Joseph Patrick Briceño’s motion for temporary emergency stay and

his petition for writ of mandamus.




                                           Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: December 3, 2015